FILED BY CLERK
                                                                        FEB 15 2006
                           IN THE COURT OF APPEALS
                               STATE OF ARIZONA                         COURT OF APPEALS
                                                                          DIVISION TWO
                                 DIVISION TWO


GREGG FORSZT and VESTAR                     )
ARIZONA XLI, L.L.C.,                        )
                                            )
                   Plaintiffs/Appellants/   )        2 CA-CV 2005-0216
                       Cross-Appellees,     )        DEPARTMENT A
                                            )
                  v.                        )        OPINION
                                            )
F. ANN RODRIGUEZ, Pima County               )
Recorder,                                   )
                                            )
                   Defendant/Appellee/      )
                      Cross-Appellant,      )
                                            )
  and                                       )
                                            )
STOP O.V. OUTRAGEOUS                        )
GIVEAWAYS, an Arizona political             )
committee,                                  )
                                            )
             Intervenor/Cross-Appellant.    )
                                            )

           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                               Cause No. C20055917

                           Honorable Ted B. Borek, Judge

                                     AFFIRMED


Lewis and Roca LLP
 By Susan M. Freeman, John N. Iurino, and
    John C. Hinderaker                                                        Tucson
                                                              Attorneys for Plaintiffs/
                                                           Appellants/Cross-Appellees
Barbara LaWall, Pima County Attorney
 By Karen Friar and Christopher Straub                                              Tucson
                                                                   Attorneys for Defendant/
                                                                  Appellee/Cross-Appellant

Stinson Morrison Hecker LLP
 By Jeffrey J. Goulder and James E. Holland, Jr.                                    Phoenix
                                                                   Attorneys for Intervenor/
                                                                           Cross-Appellant


H O W A R D, Presiding Judge.


¶1            Plaintiffs/appellants Gregg Forszt and Vestar Arizona, XLI, L.L.C., appeal

from the trial court’s denial of a writ of mandamus and declaratory judgment compelling

defendant/appellee F. Ann Rodriguez, the Pima County Recorder, to disqualify the signature

sheets filed by intervenor Stop O.V. Outrageous Giveaways (SOVOG) requesting a

referendum election in the Town of Oro Valley. Because we conclude the trial court

correctly denied the relief requested, we affirm its ruling.1

¶2            The facts relevant to this appeal are not in dispute. On April 7, 2004, the

Town of Oro Valley adopted an ordinance that authorized it to enter into an economic

development agreement with Vestar. The agreement provided that Vestar would develop



       1
         The Pima County Recorder cross-appealed, challenging the trial court’s decision on
the scope of her duties when referendum petitions are filed. Because we determine that she
properly fulfilled her duties in this case, we need not determine the extent of her duties for
other referendum petitions. Furthermore, any discussion of her duties in the trial court’s
order was unnecessary to the ultimate decision and has no binding effect. The cross-appeal
is therefore moot.


                                              2
a shopping center on land it owned in Oro Valley. In exchange, Oro Valley would share

with Vestar a portion of the sales tax revenues collected from the shopping center. SOVOG

sought to challenge the ordinance by referendum and collected over 1,200 signatures on 118

signature sheets. SOVOG circulated the signature sheets with a copy of the ordinance

attached while it was collecting these signatures, but removed the ordinance from the

signature sheets before submitting the completed referendum petition to the Oro Valley town

clerk. The clerk refused to accept the petition for filing on the ground that the ordinance

was an administrative rather than a legislative act and, therefore, was not subject to

referendum.

¶3            SOVOG filed a special action petition challenging the town clerk’s conclusion

that the ordinance was not referable and sought an order requiring the clerk to transmit the

petition to the Pima County recorder’s office for the verification of signatures (SOVOG I).

Vestar intervened in the action and moved for summary judgment against SOVOG. SOVOG

filed a cross-motion for summary judgment against Vestar and moved for summary judgment

against Oro Valley. The trial court granted Vestar’s motion on the basis that the ordinance

was an administrative act and, thus, was not referable. On appeal, this court reversed that

decision, holding that the ordinance was a legislative act subject to referendum. Stop O.V.

Outrageous Giveaways v. Cuvelier, No. 2 CA-CV 2004-0216 (decision order filed Feb. 11,

2005). On remand, the parties to SOVOG I stipulated to a form of judgment, which the trial

court subsequently entered. That judgment expressly ordered the town clerk “to accept and

transmit” the referendum petition to the Pima County recorder for verification of signatures.

                                             3
¶4            SOVOG again attempted to submit its referendum petition to the town clerk.

The clerk notified SOVOG that the petition was incomplete because the ordinance was not

attached to the signature sheets as required by A.R.S. § 19-121(A)(3). SOVOG immediately

requested permission to reattach the ordinance to the signature sheets. The clerk denied the

request and refused to transmit the signature sheets to the recorder.

¶5            SOVOG again sought special action relief against the town clerk (SOVOG II).

Vestar did not intervene in that proceeding. In its complaint, SOVOG argued that the

doctrine of res judicata prevented the town clerk from refusing to transmit the signature

sheets. SOVOG also argued that the clerk should have given SOVOG the opportunity to

cure the technical defect. The trial court ruled in SOVOG’s favor, finding that the town

clerk was barred by res judicata from refusing to transmit the petitions. The court declined

to reach the issue of whether SOVOG had cured or should have been allowed to cure any

defect. The town clerk did not appeal the court’s ruling.

¶6            In compliance with the trial court’s order in SOVOG II, the town clerk

transmitted a sample of the signed petitions to the Pima County recorder. See A.R.S. § 19-

121.01(B) and (C). Vestar independently wrote to the Pima County recorder, asking her to

disqualify SOVOG’s referendum petition pursuant to her authority under § 19-

121.01(A)(1)(a) because the signature sheets had not been filed with the clerk with the

ordinance attached. The Pima County recorder responded that, in conformity with statutory

procedure, she had only received a copy of “the front page” of the sample signature sheets

and, therefore, never possessed, nor would ever possess, the materials from which she could

                                             4
disqualify the referendum petition on that ground. The recorder verified that the referendum

petition contained sufficient valid signatures for an election.

¶7            Forszt and Vestar then filed this action, seeking a writ of mandamus and

declaratory judgment against the Pima County recorder to compel her to disqualify the

signature sheets (SOVOG III ). Forszt had not been a named party in any of the previous

lawsuits concerning this issue. SOVOG intervened and opposed the request on the

following grounds: (1) the signatures were still valid, notwithstanding the failure to attach

the ordinance when filed, because the ordinance had been properly attached when the

petitions had been circulated; (2) that the Pima County recorder did not have statutory

authority to disqualify the signatures based on their condition at the time of filing with the

town clerk; (3) under the doctrine of res judicata, the judgment in SOVOG I barred Forszt

and Vestar from receiving the relief they sought; and (4) SOVOG would have cured the

defect in a timely fashion had the town clerk allowed it to do so.

¶8            Although Forszt and Vestar did not dispute that the petitions had been

circulated with the ordinance attached, they maintained that the failure to file the petitions

in that form required that the Pima County recorder declare all signatures invalid. The trial

court denied relief, finding that SOVOG had rebutted the presumption of invalidity that had

arisen when it submitted the petition without copies of the ordinance attached and that

equitable considerations weighed in favor of allowing the petition to be “placed before the

voters.” This appeal followed.



                                              5
                            PRESUMPTION OF VALIDITY

¶9            Forszt and Vestar first argue that the trial court erred by finding that SOVOG

had restored the presumption of validity of the signature sheets. “Because election contests

are statutory proceedings, we evaluate appellants’ argument by considering the applicable

statutory scheme. We resolve questions of law involving statutory construction de novo.”

Open Primary Elections Now v. Bayless, 193 Ariz. 43, ¶ 9, 969 P.2d 649, 652 (1998). We

may affirm the trial court’s ruling if it is correct for any reason apparent in the record. See

Washburn v. Pima County, 206 Ariz. 571, ¶ 7, 81 P.3d 1030, 1034 (App. 2003). And we

review the denial of a writ of mandamus for an abuse of discretion. Garcia v. City of South

Tucson, 135 Ariz. 604, 606, 663 P.2d 596, 598 (App. 1983).

¶10           Arizona recognizes a strong public policy favoring the powers of initiative and

referendum. W. Devcor, Inc. v. City of Scottsdale, 168 Ariz. 426, 428, 814 P.2d 767, 769

(1991); Pioneer Trust Co. of Ariz. v. Pima County, 168 Ariz. 61, 66, 811 P.2d 22, 27

(1991). But, because the referendum process, as distinguished from the initiative process,

permits a minority to challenge and delay the effective date of legislation already passed by

the voters’ elected representatives, our supreme court has required referendum proponents

to strictly comply with applicable constitutional and statutory provisions governing that

process. W. Devcor, 168 Ariz. at 429, 814 P.2d at 770; Cottonwood Dev. v. Foothills Area

Coal. of Tucson, Inc., 134 Ariz. 46, 49, 653 P.2d 694, 697 (1982); see also Feldmeier v.

Watson, 211 Ariz. 444, ¶¶ 14-15, 123 P.3d 180, 183-84 (2005).



                                              6
¶11           Nonetheless, proponents’ failure to strictly comply with a procedural statutory

requirement does not always necessitate that the referendum petition be declared void. In

Direct Sellers Ass’n v. McBrayer, 109 Ariz. 3, 5, 503 P.2d 951, 953 (1972), our supreme

court noted the limited permissible scope of statutory referendum requirements: “If such

legislation does not unreasonably hinder or restrict the constitutional provision and if the

legislation reasonably supplements the constitutional purpose, then the legislation may

stand.” (Emphasis added.) The court held that the omission of a required avowal in a

circulator’s affidavit that the circulators were qualified electors did not render all the

attached signatures “null and void,” but merely destroyed their presumption of validity. Id.

And, although the court had previously concluded that the avowal in question was a valid

statutory requirement, it held that the presumption could be reinstated “on proof that the

circulators were in fact qualified electors.” Id.; see also W. Devcor, 168 Ariz. at 429-31,

814 P.2d at 770-72 (acknowledging that defect in affidavit attached to referendum petition

did not render signatures null and void and that presumption of validity could be restored

with proper showing); Homebuilders Ass’n of Cent. Ariz. v. City of Scottsdale, 186 Ariz.
642, 649, 925 P.2d 1359, 1366 (App. 1996) (some statutory referendum requirements are

not strictly construed).

¶12           The legislature has adopted an approach to technical defects very similar to

that announced in Direct Sellers and has directed that its statutory requirements be

interpreted to enhance the right of referendum, stating its intent as follows:



                                             7
              If there is doubt about requirements of ordinances, charters,
              statutes or the constitution concerning only the form and
              manner in which the power of an initiative or referendum
              should be exercised, these requirements shall be broadly
              construed, and the effect of a failure to comply with these
              requirements shall not destroy the presumption of validity of
              citizens’ signatures, petitions or the initiated or referred
              measure, unless the ordinance, charter, statute or constitution
              expressly and explicitly makes . . . fatal [any] departure from
              the terms of the law.

1989 Ariz. Sess. Laws, ch. 10, § 1; see also Sherrill v. City of Peoria, 189 Ariz. 537, 540-

41, 943 P.2d 1215, 1218-19 (1997); Lawrence v. Jones, 199 Ariz. 446, ¶ 7, 18 P.3d 1245,

1248 (App. 2001). We must apply this approach in analyzing the statutes and petitions in

this case.

¶13           As pertinent here, article IV, pt. 1, § 1(9) of the Arizona Constitution provides,

in part, that “[e]ach sheet containing petitioners’ signatures shall be attached to a full and

correct copy of the title and text of the measure so proposed to be initiated or referred to the

people.” Section 19-112(B), A.R.S., restates this requirement, Sherrill, 189 Ariz. at 538,

943 P.2d at 1216, and § 19-112(C) imposes a requirement that the affidavit of the circulator

state that the measure, in this case, the ordinance, was attached to the signature sheets “at

all times during circulation.”2 Section 19-121(A)(3), A.R.S., then requires that the signature

sheets be attached to the ordinance when filed. Finally, A.R.S. § 19-121.01(A)(1)(a)


       2
         The statutory requirements for statewide referenda are imposed on the town by
article IV, pt. 1, § 1(2) and (8) of the Arizona Constitution and A.R.S. § 19-141(C). See
Sedona Private Prop. Owners Ass’n v. City of Sedona, 192 Ariz. 126, ¶ 8, 961 P.2d 1074,
1075 (App. 1998).


                                               8
requires the clerk to remove any sheets not attached to a copy of the ordinance. The

purpose of attaching the ordinance to the signature sheets is so each potential petitioner has

access to the measure under consideration. Cottonwood Dev., 134 Ariz. at 49, 653 P.2d at

697.

¶14           SOVOG indisputably complied with the constitutional provision that the

ordinance be attached to the signature sheets and with the statutory restatement of that

requirement that the ordinance be attached “at all times during circulation.” § 19-112(C).

But it failed to strictly comply with an express statutory requirement when it filed its petition

without the copies of the ordinance attached to each signature page. See § 19-121(A)(3)

and § 19-121.01(A)(1)(a). Nevertheless, neither of the statutes containing this requirement

“expressly and explicitly makes . . . fatal [any] departure from the terms of the law.” 1989

Ariz. Sess. Laws, ch. 10, § 1. And, as in Direct Sellers, this requirement is valid only to the

extent it does not unreasonably hinder and reasonably supplements the constitutional

purpose.

¶15           Based on the above analysis, SOVOG’s technical failure to comply with the

statute’s filing requirement did not compel the trial court to declare the signatures void.

Rather, the court was entitled to determine that SOVOG had successfully restored the

presumption that the signatures had been collected in the constitutionally required manner

and were valid. Under the specific circumstances of this case, in which Forszt and Vestar

have not disputed that the ordinance was attached to the petitions when they were circulated



                                               9
for signature, we conclude the trial court did not err when it found the presumption of the

signatures’ validity had been restored.

¶16           Forszt and Vestar argue that the mere circulation of the petition with the

ordinance attached did not suffice to restore the presumption of validity because SOVOG

violated the statute by failing to file the petition with the ordinance attached—not by failing

to circulate it properly. And they maintain that compliance with one statutory provision

cannot remedy a failure to comply with a separate provision. See W. Devcor, 168 Ariz. at

432, 814 P.2d at 773 (compliance with requirement that recorder verify random sample of

signatures does not cure failure to abide by separate constitutional obligation that circulators

verify that every signature is by qualified elector of relevant constituency). In this vein, they

emphasize correctly that the legislature saw fit to require both the circulation and filing of

the signature sheets with the ordinance attached. See § 19-112(B) (requiring signature

sheets to “be attached at all times during circulation to a full and correct copy of the . . .

measure”); § 19-121(A)(3) (requiring that signature sheets be filed with a copy of the

measure attached).

¶17           But, unlike the situation addressed in Western Devcor, in which the court

emphasized that both relevant requirements played a substantial, independent role in

assuring the validity of the signatures submitted, 168 Ariz. at 432, 814 P.2d at 773, we can

conceive of no independent purpose for the requirement that signatures be filed with the

ordinance attached other than to confirm that they have been so circulated. Indeed, our

supreme court has apparently drawn the same conclusion, stating that the filing requirement

                                               10
in § 19-121(A)(3) exists to confirm “that prospective signatories [had] immediate access to

the exact wording of the public action which is to be suspended.” Cottonwood Dev., 134
Ariz. at 49, 653 P.2d at 697. Notably, § 19-121.01(A)(1)(b) requires the clerk to detach any

copies of the ordinance from the signature sheets immediately upon confirming that they

were submitted attached—a provision that suggests the legislature lacked any additional

purpose for requiring that the ordinance be attached when the petition is filed.

¶18           Moreover, the courts and the legislature have specifically directed us to

evaluate procedural oversights like the one here, and any effort to overcome them, in the

context of “the presumption of validity.” 1998 Ariz. Sess. Laws, ch. 10, § 1; Sherrill, 189
Ariz. at 540, 943 P.2d at 1218; Lawrence, 199 Ariz. 446, ¶ 7, 18 P.3d at 1248. That

presumption refers to the validity of the signatures on the petition, not to the propriety of

the petition’s form when filed. W. Devcor, 168 Ariz. at 431, 814 P.2d at 772 (interpreting

Direct Sellers as holding that “the defect in the circulator’s affidavit . . . only destroyed the

presumption of validity of the signatures”) (emphasis added); Direct Sellers, 109 Ariz. at

5, 503 P.2d at 953 (omission in circulator’s affidavit merely destroyed presumption of

validity of “signatures appearing on the petitions”) (emphasis added). And the filing

requirement is only valid when it reasonably supplements the constitutional purpose of

giving potential petitioners access to the measure under consideration. Direct Sellers;

Cottonwood Dev. Accordingly, although the trial court’s inquiry was triggered by SOVOG’s

failure to file the petition without the ordinance attached, the trial court did not err when

it focused on the form of the petition when circulated to the signatories in evaluating

                                               11
whether the presumption had been restored. Only the latter event would be relevant to the

underlying validity of the signatures obtained.

¶19           Our conclusion is reinforced by the supreme court’s own analysis in Direct

Sellers. There, the proponents of the referendum had omitted from the circulator’s affidavit

an avowal that the circulator was a qualified elector. 109 Ariz. at 4, 503 P.2d at 952.

Nonetheless, the court did not require the proponents to recirculate the petitions with

corrected affidavits in order to restore the presumption. Rather, it held the signatures could

again be presumed valid “on proof that the circulators were in fact qualified electors.” Id.

at 4, 503 P.2d at 952. Here, in determining whether the presumption was restored, we

similarly focus on whether the underlying event relevant to assuring the validity of the

signatures occurred—whether the signatories had the correct copy of the ordinance before

them when they signed the petition for referendum.

¶20           Forszt and Vestar argue that allowing the above remedy for the filing defect

here would have the effect of “reading out of existence” a statutory requirement that the

legislature saw fit to impose, an event Western Devcor requires us to avoid. 168 Ariz. at

432, 814 P.2d at 773. But the statute does not “expressly and explicitly” render the

petitions void if they are not filed with the ordinance attached. And under our analysis, and

that conducted by the trial court, SOVOG’s violation of § 19-121(A)(3) effectively rendered

the signatures invalid in the absence of an additional showing that they had been properly

collected in the first instance. In contrast, had a copy of the ordinance been attached to the

signature sheets, the signatures would have been presumed valid and the burden of

                                             12
persuasion would have been on the referendum’s opponents. See, e.g., McDowell Mountain

Ranch Land Coal. v. Vizcaino, 190 Ariz. 1, 3-4, 945 P.2d 312, 314-15 (1997) (analyzing

sufficiency of evidence to overcome presumption). Thus, far from giving the requirement of

proper filing no effect, we have concluded that the failure to strictly comply with that

provision imposed a substantial evidentiary burden on the proponents of the referendum.

¶21           Forszt and Vestar assert that, even if SOVOG could restore the presumption

of validity by demonstrating that the petitions had been properly circulated with the measure

attached, they needed to do so within the initial thirty-day deadline for filing a petition for

referendum. Our supreme court has held that the proponents of a referendum cannot

obstruct the passage of legislation by amending a defective petition outside the deadline for

its filing. Direct Sellers, 109 Ariz. at 5, 503 P.2d at 953. The court observed:

              To hold otherwise would allow a small minority of voters to
              present a protest to the passage of a law[,] . . . have the protest
              found insufficient, file amendments, have those found
              insufficient, and in this obstructive manner prevent a law from
              going into effect for any number of years after its enactment.

Id. at 6, 503 P.2d at 954. And the court noted that the legislature had specifically passed

the affidavit requirement of § 19-112 in response to such “‘fraudulent and corrupt practices

in connection with the circulation of petitions.’” Id., quoting 1953 Ariz. Sess. Laws, ch. 82,

§ 1.




                                              13
¶22           But the trial court’s ruling here was not based on any conclusion that SOVOG

had amended its referendum petition or otherwise “cured” the defect.3 Rather, the court

found that SOVOG had restored the presumption of validity of the signatures by presenting

independent proof of proper compliance with the underlying requirements. And, although

the supreme court has not clarified whether independent proof must also be presented within

the deadline for filing the referendum petition,4 the trial court ultimately concluded that the

presumption had been restored based on material that had been submitted within the


       3
        SOVOG has argued alternatively that it attempted to cure the defect within the
effective deadline for filing the petition after the conclusion of SOVOG I. Given our
conclusion that SOVOG timely restored the presumption of validity, we do not address that
complex issue.
       4
         In De Szendeffy v. Threadgill, 178 Ariz. 464, 466, 874 P.2d 1021, 1023 (App.
1994), Division One of this court interpreted Direct Sellers Ass’n v. McBrayer, 109 Ariz.
3, 503 P.2d 931 (1972), to require that independent proof offered to restore the presumption
must be offered within the deadline for filing the referendum petition. But we read Direct
Sellers as drawing a clear distinction between (1) proof to restore the presumption of
validity notwithstanding a defect and (2) amending a petition to eliminate its defect. On the
facts before it, the supreme court suggested that the former would involve “proof that the
circulators were in fact qualified electors” while the latter would involve “amend[ing] their
petitions to comply with the verification provision,” a wholly different undertaking that
would require each circulator to sign and submit new differently worded affidavits. 109
Ariz. at 4, 5, 503 P.2d at 952, 953. We also read Direct Sellers as requiring that the latter
action occur within the deadline but leaving the timeliness question for the former process
intentionally unaddressed. In fact, Direct Sellers’s basis for rejecting late amendments to
a petition—that, once the deadline has run, “the power to petition . . . has lapsed”—would
not necessarily apply to a trial court’s determination that a timely but defective petition
ultimately contains enough presumptively valid signatures to require an election. Id. at 6,
503 P.2d at 954. More recently, the court stated, albeit in dictum, that the referendum
proponents could have cured the defect with independent proof, but noted the record
contained no such proof. W. Devcor, Inc. v. City of Scottsdale, 168 Ariz. 426, 431, 814
P.2d 767, 772 (1991). The court did not suggest or otherwise indicate that such proof
would be limited to that submitted before the filing deadline. Id.

                                              14
deadline: affidavits printed on each signature sheet in which each circulator had avowed that

the correct measure had been attached when circulated. Indeed, as noted earlier, Forszt and

Vestar have not disputed that the ordinance was properly circulated with the petition and

that the circulation occurred before the deadline. And SOVOG submitted a valid petition

within the time limits. Any delay has been occasioned by the town clerk’s refusal to accept

the petition and Forszt’s and Vestar’s institution of this litigation.

                                      CONCLUSION

¶23           Because SOVOG had successfully restored the presumption of validity, the

trial court did not err when it found that the signature sheets submitted to the Pima County

recorder for verification were not invalid. Accordingly, we affirm the trial court’s grant of

summary judgment in favor of SOVOG and the Pima County recorder.



                                               ____________________________________
                                               JOSEPH W. HOWARD, Presiding Judge



CONCURRING:


____________________________________
J. WILLIAM BRAMMER, JR., Judge



____________________________________
PETER J. ECKERSTROM, Judge



                                              15